UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 28, 2015 INPHI CORPORATION (Exact name of registrant as specified in its charter) 001-34942 (Commission File Number) Delaware 77-0557980 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation) 2953 Bunker Hill Lane, Suite 300, Santa Clara, California 95054 (Address of principal executive offices, with zip code) (408) 217-7300 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On July 28, 2015, Inphi Corporation issued a press release reporting its financial results for the second quarter ended June 30, 2015. The full text of the press release is furnished herewith as Exhibit 99.1. The information in this Current Report is being furnished and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”), or otherwise subject to the liabilities of that Section. The information in this Current Report shall not be incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press release dated July 28, 2015. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INPHI CORPORATION Date: July 28, 2015 By: /s/ John Edmunds John Edmunds Chief Financial Officer and Chief Accounting Officer EXHIBIT INDEX Exhibit No. Description Press release dated July 28, 2015.
